EXHIBIT 10iv

PERSONAL and CONFIDENTIAL

[Date]                                                                       

[First Name] [Last Name]

[Title]

Dear [First Name]

I am pleased to inform you that you have been awarded [Number of Shares]
Restricted Stock Units.   This is a special one-time incentive approved by the
Board of Directors for the Executive Leadership team, based on your leadership
to date and our hopes and aspirations for the future.  Continued strong
financial performance will also hopefully generate meaningful gains in the value
of this award in the years ahead - we all have a vested interest in making this
even more valuable!

The Restricted Stock Units will vest as follows:

% Vested

No. of Shares

First anniversary of the date of grant

16.67%

[Yr1]

Second anniversary of the date of grant

33.33%

[Yr2]

Third anniversary of the date of grant

50%

[Yr3]

This award is subject to the enclosed Terms and Conditions and the provisions of
the Company's 2006 Long-Term Incentive Plan.  You should retain this letter and
the enclosed Terms and Conditions as evidence of the Restricted Stock Units
awarded to you. 

Also enclosed is a memorandum that provides certain information about Restricted
Stock Units awarded to you under the 2006 Long-Term Incentive Plan.

We continue to be excited about Stryker's prospects and I am confident that your
efforts - along with the rest of the XLT - will play a big part in helping us
achieve our goal of becoming one of the best companies on the planet.

Sincerely,

/s/ Stephen P. MacMillan

Stephen P. MacMillan

President and Chief Executive Officer

 

SPM/se

Enclosures

 

--------------------------------------------------------------------------------

 


STRYKER CORPORATION

U.S. TERMS AND CONDITIONS

RELATING TO RESTRICTED STOCK UNITS GRANTED

PURSUANT TO THE 2006 LONG-TERM INCENTIVE PLAN

ON [Date]

1.         The Restricted Stock Units with respect to Common Stock of Stryker
Corporation (the "Company") granted to you on [Date] are subject to all of the
terms and conditions of the Company's 2006 Long-Term Incentive Plan, as amended
(the "Plan"), which are incorporated herein by reference.  In the case of a
conflict between these Terms and Conditions and the terms of the Plan, the
provisions of the Plan will govern. Capitalized terms used but not defined
herein have the meaning provided therefor in the Plan.

            2.         Your right to receive the shares of Common Stock issuable
pursuant to the Restricted Stock Units upon vesting shall be only as follows:

           
(a)         If you cease to be an Employee of the Company or a Subsidiary by
reason of Disability or death, you or your estate will become fully vested in
your Restricted Stock Units, and you or your estate will receive all of the
underlying Shares as soon as administratively practicable following your
termination by reason of Disability or your death.

            (b)        If you cease to be an Employee of the Company or a
Subsidiary for any reason other than those provided in (a) above or if your role
and/or  responsibilities with the Company or a Subsidiary are decreased
significantly for any reason from those assigned to you on the date of grant of
the Restricted Stock Units, you or your estate (in the event of your death after
such termination) shall cease vesting in your Restricted Stock Units effective
as of your Termination Date or the date that your role and/or responsibilities
are decreased significantly, as applicable, and you will receive the underlying
Shares attributable to any previously vested Restricted Stock Units as soon as
administratively practicable following your termination.

3.         The number of Shares subject to the Restricted Stock Units shall be
subject to adjustment and the vesting dates hereof may be accelerated as
follows:

(a)        In the event that the Shares, as presently constituted, shall be
changed into or exchanged for a different number or kind of shares of stock or
other securities of the Company or of another corporation (whether by reason of
merger, consolidation, recapitalization, reclassification, split-up, combination
of shares, or otherwise) or if the number of such Shares shall be increased
through the payment of a stock dividend or a dividend on the Shares of rights or
warrants to purchase securities of the Company shall be made, then there shall
be substituted for or added to each Share theretofore subject to the Restricted
Stock Units the number and kind of shares of stock or other securities into
which each outstanding Share shall be so changed, or for which each such share
shall be exchanged, or to which each such share shall be entitled.  The other
terms of the Restricted Stock Units shall also be appropriately amended as may
be necessary to reflect the foregoing events.  In the event there shall be any
other change in the number or kind of the outstanding Shares, or of any stock or
other securities into which such Common Stock shall have been exchanged, then if
the Compensation Committee shall, in its sole discretion, determine that such
change equitably requires an adjustment in the Restricted Stock Units, such
adjustment shall be made in accordance with such determination.

(b)        Fractional Shares resulting from any adjustment in the Restricted
Stock Units may be settled in cash or otherwise as the Compensation Committee
shall determine.  Notice of any adjustment will be given to you and such
adjustment (whether or not such notice is given) shall be effective and binding
for all purposes hereof.

(c)        The Compensation Committee shall have the power, in the event of any
disposition of substantially all of the assets of the Company, its dissolution
or of any merger or consolidation of the Company with or into any other
corporation, to amend the Restricted Stock Units to permit the immediate vesting
of the Restricted Stock Units and distribution of the underlying Shares prior to
the effectiveness of any such transaction.

4.         In order to provide for the payment of income taxes, social insurance
contributions and any other amounts payable to a governmental and/or regulatory
body in your country ("Taxes") required to be withheld under the applicable laws
or other regulations, the Company will withhold from the Shares to be issued
upon vesting of the Restricted Stock Units a number of Shares having an
aggregate Fair Market Value that would satisfy the withholding amount; provided,
in no event may the number of Shares withheld exceed the applicable statutory
minimum withholding rate (if any).  Notwithstanding anything to the contrary in
these Terms and Conditions, the Company reserves the right to modify the methods
applicable to the withholding of Taxes or mandate the use of a particular method
of withholding that it deems acceptable and as may be permitted in accordance
with local law.

            The Restricted Stock Units are intended to be exempt from the
requirements of Code Section 409A. The Plan and these Terms and Conditions shall
be administered and interpreted in a manner consistent with this intent. If the
Company determines that the Restricted Stock Units are subject to Code Section
409A and fail to comply with the requirements of that Section, the Company may,
at the Company's sole discretion, and without your consent, amend these Terms
and Conditions to cause the Restricted Stock Units to comply with Code Section
409A or be exempt from Code Section 409A.

5.         If you were required to sign the "Stryker Confidentiality,
Intellectual Property, Non-Competition and Non-Solicitation Agreement" or a
similar agreement in order to receive the Restricted Stock Units or have
previously signed such an agreement  and you breach any non-competition,
nonsolicitation or nondisclosure provision or provision as to ownership of
inventions contained therein at any time while employed by the Company or a
subsidiary or during the one-year period following termination of employment,
any unvested portion of the Restricted Stock Units shall be rescinded and you
shall return to the Company all Shares that were acquired upon vesting of the
Restricted Stock Units that you have not disposed of. Further, you shall pay to
the Company an amount equal to the profit realized by you on all Shares that
were acquired upon vesting of the Restricted Stock Units that you have disposed
of.

6.         The Restricted Stock Units shall be transferable only by will or the
laws of descent and distribution.  If you shall purport to make any transfer of
the Restricted Stock Units, except as aforesaid, the Restricted Stock Units and
all rights thereunder shall terminate immediately.

7.         The Restricted Stock Units shall not be vested in whole or in part,
and the Company shall not be obligated to issue any Shares subject to the
Restricted Stock Units, if such issuance would, in the opinion of counsel for
the Company, violate the Securities Act of 1933 (or other federal or state
statutes having similar requirements), as it may be in effect at the time.  The
Restricted Stock Units are subject to the further requirement that, if at any
time the Board of Directors of the Company shall determine in its discretion
that the listing or qualification of the Shares subject to the Restricted Stock
Units under any securities exchange requirements or under any applicable law, or
the consent or approval of any governmental regulatory body, is necessary or
desirable as a condition of, or in connection with, the issuance of shares under
the Restricted Stock Units, the Restricted Stock Units may not be vested in
whole or in part unless such listing, qualification, consent or approval shall
have been effected or obtained free of any conditions not acceptable to the
Board of Directors.

8.         The grant of the Restricted Stock Units shall not confer upon you any
right to continue in the employ of the Company or any of its Subsidiaries nor
limit in any way the right of the Company or its Subsidiaries to terminate your
employment at any time.  You shall have no rights as a shareholder of the
Company with respect to any Shares issuable upon the vesting of the Restricted
Stock Units until the date of issuance of a stock certificate for such Shares.

9.         You acknowledge and agree that the Plan is discretionary in nature
and may be amended, cancelled, or terminated by the Company, in its sole
discretion, at any time.  The grant of the Restricted Stock Units under the Plan
is a one-time benefit and does not create any contractual or other right to
receive a grant of restricted stock units or any other Award under the Plan or
other benefits in lieu thereof in the future.  Future Awards, if any, will be at
the sole discretion of the Company, including, but not limited to, the form and
timing of any grant, the number of Shares subject to the grant, and vesting
provisions.  Any amendment, modification or termination of the Plan shall not
constitute a change or impairment of the terms and conditions of your employment
with your employer.

10.       Your participation in the Plan is voluntary.  The value of any grant
under the Plan is an extraordinary item of compensation outside the scope of
your employment (and your employment contract, if any).  Any grant under the
Plan, including the grant of the Restricted Stock Units, is not part of normal
or expected compensation for purposes of calculating any severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, pension, or
retirement benefits or similar payments.

11.       These Terms and Conditions shall bind and inure to the benefit of the
Company, its successors and assigns and you and your estate in the event of your
death.


            12.       All questions concerning the construction, validity and
interpretation of the Restricted Stock Units and the Plan shall be governed and
construed according to the laws of the State of Michigan, without regard to the
application of the conflicts of laws provisions thereof.  Any disputes regarding
the Restricted Stock Units or the Plan shall be brought only in the state or
federal courts of the State of Michigan.

--------------------------------------------------------------------------------

 